DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant’s amendments and remarks filed 07/11/2022 have been acknowledged.
Response to Arguments
Applicant’s arguments, filed 07/11/2022, with respect to the rejection of the claims under 35 U.S.C. 103 have been fully considered and are persuasive.  
The applicant argues that Bjaerum et al. US 20170090571 A1 “Bjaerum”, at best, discloses that the user is given the tactile feedback when the user moves a position of a caliper automatically by the system and cites paragraphs [0022-0023] and [0037]. While the examiner notes that this tactile feedback informs the user when the measurement caliper moves away from the border such that the user can make an adjustment to maintain the position of the measurement caliper on the border, the examiner acknowledges that Bjaerum does not limit a moveable range of the caliper. Therefore, the examiner acknowledges that Bjaerum does not teach to “limit a moveable range of the caliper to only along the contour which is detected, in the modification of the position of the caliper performed by the user through the operation device, make the caliper move continuously only along the contour based on an input operation of the user via the operation device, in the modification of the position of the caliper performed by the user through the operation device”.
Furthermore, the applicant argues that Lee et al. US 20170090675 A1 “Lee”, at best, discloses detecting a contour of the subject of a detection and moving a caliper from a first point designated by a user to a point on the contour nearest from the first point and that the caliper of Lee can move on the contour only discretely and refers to paragraphs [0333], [0335-0337]. The examiner respectfully agrees. Therefore, Lee does not teach to “limit a moveable range of the caliper to only along the contour which is detected, in the modification of the position of the caliper performed by the user through the operation device, make the caliper move continuously only along the contour based on an input operation of the user via the operation device, in the modification of the position of the caliper performed by the user through the operation device”.
Thus, the examiner acknowledges that the prior art references of record, both alone and in combination do not teach of suggest all of the features of the amended claim 1, specifically with respect to the limitations: “limit a moveable range of the caliper to only along the contour which is detected, in the modification of the position of the caliper performed by the user through the operation device, make the caliper move continuously only along the contour based on an input operation of the user via the operation device, in the modification of the position of the caliper performed by the user through the operation device”. 
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
The primary reason for allowance of the claims is the amendment to claims 1 and 20 to include the limitations: “limit(ing) a moveable range of the caliper to only along the contour which is detected, in the modification of the position of the caliper performed by the user through the operation device, make(ing) the caliper move continuously only along the contour based on an input operation of the user via the operation device, in the modification of the position of the caliper performed by the user through the operation device”. The examiner acknowledges that the prior art references of record, both alone and in combination do not teach this limitation. Furthermore, an updated search was conducted in which no prior art references were found to teach the amended claim limitations. 
Therefore, claims 1-20 are allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAITLYN E SEBASTIAN whose telephone number is (571)272-6190. The examiner can normally be reached Mon.- Fri. 7:30-4:30 (Alternate Fridays Off).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashley Buran can be reached on (571) 270-5284. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/K.E.S. /Examiner, Art Unit 3793                                                                                                                                                                                                        

/JOSEPH M SANTOS RODRIGUEZ/Primary Examiner, Art Unit 3793